           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 1 of 15




 1   Juanita R. Brooks (CA SBN 75934) / brooks@fr.com
     Roger A. Denning (CA SBN 228998) / denning@fr.com
 2   Frank J. Albert (CA SBN 247741) / albert@fr.com
     K. Nicole Williams (CA SBN 291900) / nwilliams@fr.com
 3
     Jared A. Smith (CA SBN 306576) / jasmith@fr.com
 4   Tucker Terhufen (CA SBN 311038) / terhufen@fr.com
     FISH & RICHARDSON P.C.
 5   12860 El Camino Real, Ste. 400
     San Diego, CA 92130
 6   Telephone: (858) 678-5070 / Fax: (858) 678-5099
 7
     Susan E. Morrison (Pro Hac Vice) / morrison@fr.com
 8   FISH & RICHARDSON P.C.
     222 Delaware Avenue, 17th Floor
 9   P.O. Box 1114
     Wilmington, DE 19801
10   Telephone: (302) 652-5070 / Fax: (302) 652-0607
11   Additional counsel listed on signature page

12   Attorneys for Plaintiff,
     FINJAN LLC
13

14                                  UNITED STATES DISTRICT COURT
15                                 NORTHERN DISTRICT OF CALIFORNIA
16                                     (SAN FRANCISCO DIVISION)
17   FINJAN LLC,                                     Case No. 4:14-cv-04908-JD
18
                      Plaintiff,                     FINJAN LLC’S REPLY CLAIM
19                                                   CONSTRUCTION BRIEF
            v.
20
     PALO ALTO NETWORKS, INC.,                       Hon. James Donato
21                                                   Ctrm: 11, 19th Floor
22                    Defendant.

23

24

25

26

27

28

                                                                  Case No. 4:14-cv-04908-JD
                                          FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 2 of 15




 1                                                   TABLE OF CONTENTS

 2                                                                                                                                              Page
 3   I.    ARGUMENT .................................................................................................................... 1
 4         A.        Term 1: “file cache” (’731 Patent Claims 1, 3, 14, 17)......................................... 1
 5         B.        Term 2: “incoming files from the Internet” (’731 Patent Claims
                     1-3) ........................................................................................................................ 2
 6
           C.        Term 3: Preamble of Claim 14 (’633 Patent Claim 14) ........................................ 2
 7
                     1.         The Correction to Claim 14 Is Not Subject to Reasonable
 8                              Debate ....................................................................................................... 2
 9                   2.         Claim 14 Is Not Indefinite Under IPXL .................................................... 3
10         D.        Term 4: “mobile protection code” (’633 Patent Claim 14) ................................... 5
11         E.        Term 5: “downloadable-information destination” (’633 Patent
                     Claim 14)............................................................................................................... 5
12
           F.        Term 6: “parse tree” (’408 Patent Claims 1, 3-8, 22) ........................................... 6
13
           G.        Term 7: “programming language” (’408 Patent Claims 1, 3-8, 22)...................... 6
14
           H.        Term 8: “lexical constructs for the specific programming
15                   language” (’408 Patent Claims 1, 3-8, 22) ............................................................ 8
16         I.        Term 9: “content processor” (’154 Patent Claims 1, 2, 6, 7) and
                     Term 10: “content” (’154 Patent Claims 1, 2, 4, 6, 7, 10) .................................... 8
17
     II.   CONCLUSION ............................................................................................................... 10
18

19

20

21

22

23

24

25

26

27

28

                                                             i                    Case No. 14-cv-04908-JD
                                                        FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
             Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 3 of 15




 1
                                                     TABLE OF AUTHORITIES
 2
                                                                                                                                       Page(s)
 3
     Cases
 4
     e.Digital Corp. v. Futurewei Techs., Inc.,
 5
        772 F.3d 723 (Fed. Cir. 2014) ................................................................................................. 10
 6
     Finjan, Inc. v. Blue Coat Sys., Inc.,
 7      No. 13-CV-03999-BLF, 2014 WL 5361976 (N.D. Cal. Oct. 20, 2014) ....................... 2, 3, 4, 5

 8   Finjan, Inc. v. Blue Coat Sys., LLC,
        283 F. Supp. 3d 839 (N.D. Cal. 2017) ...................................................................................... 5
 9
     Finjan, Inc. v. Cisco Sys. Inc.,
10      No. 17-CV-00072-BLF, 2019 WL 452038 (N.D. Cal. Feb. 5, 2019) ............................... 2, 3, 7
11
     Finjan, Inc., v. Proofpoint, Inc.,
12      No. 13-CV-05808-HSG, 2015 WL 7770208 (N.D. Cal. Dec. 3, 2015).................................... 5

13   Finjan, Inc. v. Sonicwall, Inc.,
        No. 17-CV-04467-BLF, 2019 WL 1369938 (N.D. Cal. Mar. 26, 2019) .............................. 2, 3
14
     Halliburton Energy Services, Inc. v. M-I LLC,
15       514 F.3d 1244 (Fed. Cir. 2008) ................................................................................................ 2
16
     HTC Corp. v. IPCom GmbH & Co., KG,
17     667 F.3d 1270 (Fed. Cir. 2012) ................................................................................................. 4

18   Implicit, LLC v. Imperva, Inc.,
        No. 2:19-CV-00037-JRG-RSP, 2020 WL 10356908 (E.D. Tex. Apr. 22, 2020) ..................... 3
19
     IPXL Holdings, L.L.C. v. Amazon.com, Inc.,
20      430 F.3d 1377 (Fed. Cir. 2005) ................................................................................................. 4
21   MasterMine Software, Inc. v. Microsoft Corp.,
22     874 F.3d 1307 (Fed. Cir. 2017) ................................................................................................. 4

23   Nautilus, Inc. v. Biosig Instruments, Inc.,
        572 U.S. 898 (2014) .................................................................................................................. 6
24

25

26

27

28

                                                                ii                   Case No. 14-cv-04908-JD
                                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 4 of 15




 1   I.     ARGUMENT
 2          A.      Term 1: “file cache” (’731 Patent Claims 1, 3, 14, 17)
 3          PAN’s opposition fails to adequately address three key points from Finjan’s opening brief:

 4   (1) claim 1 must be broad enough to cover a “file cache” where the files are not deleted, because it
 5   supports dependent claims where files are deleted (Dkt. No. 158 at p. 3); (2) PAN’s construction is
 6   confusing for the jury; and (3) PAN’s construction contradicts teachings in the ’731 patent that

 7   disclose using a cache to store security policy files that need not be deleted. (Id. at pp. 3-4.) PAN

 8   has no response of any kind for the first two points. See Dkt. No. 159 at pp. 2-4. On the third point,

 9   PAN asserts that Finjan mischaracterizes the patent, but PAN points to nothing stating that the

10   security policy files are deleted except attorney argument. Dkt. No. 159 at pp. 3-4.

11          Instead of addressing these issues, PAN incorrectly argues that Finjan’s proposal is a change

12   from its prior position. Dkt. No. 159 at p. 3. Finjan has always asserted that the plain and ordinary

13   meaning for “file cache” is a “memory for storing a file at least temporarily,” which the PTAB

14   agreed with and adopted. Dkt. No. 158-6 at p. 6. PAN tries to stretch an unrelated statement Finjan

15   previously made regarding “caching,” but Finjan never said that caching is limited to temporary
16   storage and Finjan’s prior statement is entirely consistent with its proposal. Finally, PAN argues

17   that extrinsic evidence supports limiting “file cache” to only temporary storage, but even if relevant,

18   none of this evidence requires that a “file cache” must be limited to temporary storage.

19          PAN separately argues that a “cache” should be limited to a data structure. But there is

20   simply no support for this interpretation (PAN points only to statements from its paid expert). PAN

21   acknowledges that it improperly includes “data structure” in making its compromise proposal of

22   “software or hardware to temporarily store files for faster retrieval later,” which removes “data

23   structure.” Dkt. No. 159 at p. 4. Thus, PAN’s proposal should be rejected

24          PAN’s compromise proposal still limits “file cache” to only temporary storage and should

25   be rejected for the reasons previously discussed. PAN’s inclusion of “faster retrieval later” is also

26   unsupported and would improperly import a non-recited limitation into the claims. Thus, PAN’s

27   comprise proposal should also be rejected.

28

                                                    1              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 5 of 15




 1          B.      Term 2: “incoming files from the Internet” (’731 Patent Claims 1-3)
 2          PAN’s proposal is not the plain and ordinary meaning because it adds a non-recited

 3   limitation of “requested by an intranet computer.” PAN does not address that claim 1 does not tie

 4   the “incoming files” to any “request,” much less a “request by an intranet computer.” See Dkt. No.

 5   159 at pp. 5-6. PAN’s argument about claim 6 being directed to “different files in different

 6   locations” is misleading and incorrect. Id. Claim 6 explicitly requires a “request for files” whereas

 7   claim 1 does not. Compare Dkt. No. 158-2 at cl. 1 with Dkt. No. 158-2 at cl. 6. PAN cannot rewrite
 8   the claims to add the “requested by an intranet computer” limitation.

 9          PAN also argues that the specification requires that incoming files from the Internet must be

10   the result of a requested by an intranet computer. See Dkt. No. 159 at pp. 5-6. PAN is incorrect.

11   The specification lists multiple preferred embodiments where a computer gateway and scanner

12   process files that are not requested by any computer, let alone an intranet computer. PAN does not

13   address these disclosures. See Dkt. No. 159 at pp. 5-6. Nor does PAN deny that it attempts to

14   improperly import limitations from the specification into the claims. See id. Thus, PAN’s proposal

15   should be rejected.

16          C.      Term 3: Preamble of Claim 14 (’633 Patent Claim 14)
17          PAN offers no authority that Finjan must fix the claim through a certificate of correction.1
18   Indeed, three prior times this District interpreted the claim as Finjan suggests. See Finjan, Inc. v.

19   Blue Coat Sys., Inc., No. 13-CV-03999-BLF, 2014 WL 5361976, at *7-8 (N.D. Cal. Oct. 20, 2014)

20   (correcting claim); Finjan, Inc. v. Cisco Sys. Inc., No. 17-CV-00072-BLF, 2019 WL 452038, at *4-

21   5 (N.D. Cal. Feb. 5, 2019) (same); Finjan, Inc. v. Sonicwall, Inc., No. 17-CV-04467-BLF, 2019 WL

22   1369938, at *5 (N.D. Cal. Mar. 26, 2019) (same).

23                  1.     The Correction to Claim 14 Is Not Subject to Reasonable Debate
24          PAN appears to be contending that the preamble of a Beauregard claim must include the

25   magic words “instructions for a computer to perform,” and because Claim 14 does not include them,

26   it is not a Beauregard claim. Neither CyberSource, nor any other legal precedent establishes such a

27
     1
       PAN relies on Halliburton Energy Services, Inc. v. M-I LLC, but that case does not address
28   certificates of correction, and the portion PAN quotes relates to patent drafting and examination.
     See 514 F.3d 1244, 1255 (Fed. Cir. 2008).
                                                      2                    Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 6 of 15




 1   requirement. Indeed, courts in this District—in view of CyberSource—have already found three
 2   times that Claim 14 is, in fact, a Beauregard claim. Blue Coat, 2014 WL 5361976, at *7 (“[T]he
 3   corrected preamble can be reasonably interpreted to set forth a computer readable program code

 4   that, when executed, performs the limitations of the claim.”); Cisco, 2019 WL 452038, at *4 (same);

 5   Sonicwall, 2019 WL 1369938, at *5 (same). At least one other court has also agreed with this

 6   construction. Implicit, LLC v. Imperva, Inc., No. 2:19-CV-00037-JRG-RSP, 2020 WL 10356908,

 7   at *7 (E.D. Tex. Apr. 22, 2020) (citing Blue Coat, 2015 WL 3630000, at *13) (“The claims here

 8   appear to take the traditional form of a Beauregard claim. … The Court finds that these claims are

 9   analogous to the claims analyzed in Finjan.”).

10          Next, PAN argues (at 9) that removing “the method” from Claim 14 introduces antecedent

11   basis issues into dependent Claims 15-20. But PAN does not dispute that those claims could be

12   similarly corrected, removing “the method” and referring to the computer program product of Claim

13   14. Dkt. No. 159 at pp. 8-10; Dkt. No. 158-10 at ¶¶ 48-52. Courts in this District have twice rejected

14   PAN’s very argument. See Cisco, 2019 WL 452038, at *5; Sonicwall, 2019 WL 1369938, at *6.

15          Finally, there is no reasonable debate that the intrinsic evidence (in particular, the file

16   history) indicates that the applicant intended to amend Claim 30 (now Claim 14) to be a computer

17   readable medium claim rather than a method claim. PAN does not dispute that its own expert stated

18   as much. Dkt. No. 158 at p. 8 (citing Dr. Rubin’s discussion of the prosecution history). PAN points

19   (at pp. 9-10) to the fact that the applicant added the word “the” before “method,” and that the

20   applicant referred to the other independent claims as “computer-readable storage medium” claims.

21   But the applicant amended the preamble of rejected Claim 30 from “A processor-based method, …”

22   to “A computer program product, comprising a computer usable medium having a computer
23   readable program code therein, the computer readable program code adapted to be executed for

24   computer security, …” (see Dkt. No. 158-11 at p. 6)—evincing clear intent to change the claim from

25   a method claim to a Beauregard claim.

26                  2.      Claim 14 Is Not Indefinite Under IPXL
27          Finally, neither the uncorrected nor corrected version of Claim 14 is indefinite under IPXL.

28   “The concern underlying [the Court’s] holding in IPXL Holdings was that claiming both an

                                                    3              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 7 of 15




 1   apparatus and method of using the apparatus within a single claim can make it unclear whether

 2   infringement occurs when one creates an infringing system, or whether the user actually uses the

 3   system in an infringing manner.” MasterMine Software, Inc. v. Microsoft Corp., 874 F.3d 1307,

 4   1313 (Fed. Cir. 2017). In IPXL, the Federal Circuit determined that a system claim with a limitation

 5   that “the user uses the input means” to perform a certain function was indefinite because it recited

 6   both a system and a method for using that system such that the scope of the claimed invention would

 7   not be reasonably clear to one of skill in the art. IPXL Holdings, L.L.C. v. Amazon.com, Inc., 430

 8   F.3d 1377 (Fed. Cir. 2005). PAN fails to point to a single limitation—such as the “user uses the

 9   input means” limitation in IPXL—that makes the manner of infringement unclear. That is because

10   Claim 14, like the claims in MasterMine and HTC Corp., “merely use[s] permissible functional

11   language to describe the capabilities of the claimed system,” and therefore “it is clear that

12   infringement occurs when one makes, uses, offers to sell, or sells the claimed system.” See

13   MasterMine, 874 F.3d at 1313; see also HTC Corp. v. IPCom GmbH & Co., KG, 667 F.3d 1270,

14   1274, 1277-78 (Fed. Cir. 2012); Dkt. No. 158-10 at ¶ 58 (“[A] POSITA would readily understand

15   [] the scope of the claim even if it were to include the phrase “the method”). Instead, PAN argues

16   in conclusory fashion (at 10) that “in the uncorrected version of claim 14, it is unclear whether one
17   infringes by making a “computer program product” or practicing “the method,” (emphasis added),

18   which is far from sufficient to satisfy its clear and convincing burden.

19          PAN also argues in conclusory fashion (at 11) that the corrected version of Claim 14 “is
20   indefinite because it is not clear how the claimed ‘steps’ are included in the claimed product or

21   whether the ‘steps’ must be performed for infringement.” A POSITA, however, would understand

22   that the claim refers to a product that includes a computer useable medium having computer readable

23   program code therein adapted to be executed for computer security, and the subsequent limitations

24   refer to instructions stored on that medium. See Dkt. No. 158-10 at ¶ 58. The Blue Coat court

25   examined this specific issue in the context of summary judgment, opined that it “finds no confusion

26   over when infringement of Claim 14 occurs,” and found that corrected Claim 14 is not indefinite

27   under IPXL. See Blue Coat, 2015 WL 3630000, at *13 (N.D. Cal. June 2, 2015) (“[T]he Court

28   gathers that Claim 14 is infringed when an accused infringer makes, uses, offers to sell, or sells an

                                                    4              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 8 of 15




 1   apparatus containing a computer usable medium.”). This Court should also find that Claim 14—

 2   uncorrected or corrected—is not indefinite.

 3          D.      Term 4: “mobile protection code” (’633 Patent Claim 14)
 4          Finjan’s opening brief cites several examples from the claim and the specification that

 5   confirm that the “mobile protection code” need not be executable. Dkt. No. 158 at pp. 9-10. PAN

 6   does not address those examples. PAN argues that the courts in Blue Coat II and Sonicwall adopted

 7   the construction PAN proposes here. But PAN completely ignores that Finjan’s proposal—minus

 8   the agreed upon “without modifying the executable code” portion—was adopted in Blue Coat,

 9   Proofpoint, and IPR2019-00060. See Blue Coat, 2014 WL 5361976, at *7-8; Finjan, Inc., v.

10   Proofpoint, Inc., No. 13-CV-05808-HSG, 2015 WL 7770208, at *5 (N.D. Cal. Dec. 3, 2015); Exh.

11   20 (IPR2019-00060, Paper 7) at p. 6. PAN also ignores that neither PAN nor Dr. Rubin sought to

12   add this extraneous requirement to the construction of the term in IPR2019-01974. See Dkt. No.

13   158-8 at pp. 18-20 (construing “mobile protection code”); Dkt. No. 158-9 at ¶¶ 81-83 (same).

14          Blue Coat II did not find, as PAN urges, that “the patent describes that mobile protection

15   code is ‘initiated,’ and that the operating system ‘executes’ mobile protection code.” See generally

16   Finjan, Inc. v. Blue Coat Sys., LLC, 283 F. Supp. 3d 839, 870 (N.D. Cal. 2017). And assuming for

17   argument mobile protection code is capable of being “initiated” or “execute[d],” neither means it is

18   necessarily itself “executable.”    Finally, PAN fails to explain how mobile protection code

19   “execut[ing] the protection policies,” “installing mobile protection code elements,” “loading

20   ‘Downloadables,” and “forming and ‘access monitor” teaches that mobile protection code must

21   itself be executable. Accordingly, the Court should adopt Finjan’s proposed construction.

22          E.      Term 5: “downloadable-information destination” (’633 Patent Claim 14)
23          PAN’s argument relies entirely on the fact that the court in Cisco adopted the construction

24   PAN proposes here (while failing to acknowledge that the court in Proofpoint adopted Finjan’s

25   proposed construction). Proofpoint, Inc., 2015 WL 7770208, at *5. But more importantly, PAN

26   fails to address the biggest problem that results from blindly applying the Cisco construction in this

27   case: including “user device” in the construction here will cause juror confusion.

28          PAN does not dispute that the ’633 Patent broadly defines “user device” to refer to anything

                                                    5              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 9 of 15




 1   from a client device to a firewall or server. Dkt. No. 158 at p. 11; see generally Dkt. No. 159. PAN

 2   also does not dispute that injecting “user device” into this construction will confuse the fact finder,

 3   who will be forced to determine what is a “user device,” but without the guidance from the

 4   specification.

 5          PAN’s only response is an assertion that Finjan’s position that adding “user device” to the

 6   construction of “downloadable-information destination” (’633 Patent) will cause juror confusion is

 7   somehow at odds with Finjan’s unrelated position that no construction is necessary for “parse tree”

 8   and “lexical constructs” (’408 Patent), is inapposite. Unlike those other patents, the ’633 patent

 9   expressly defines “user device.” Thus, the Court should reject PAN’s proposed construction. But

10   to the extent the Court determines that “user device” should be included in the construction, the

11   Court should clarify the scope of a “user device” (which PAN does not dispute): “any device from

12   a client device to a firewall or server.” See Dkt. No. 158-3 at 7:37-62.

13          F.        Term 6: “parse tree” (’408 Patent Claims 1, 3-8, 22)
14          Finjan maintains that this term does not require construction. PAN criticizes Finjan, but

15   PAN too previously believed this term should be construed more broadly. Dkt. No. 158 at p. 12.

16   But, in an effort to minimize disputes, Finjan does not oppose PAN’s proposal in this instance.

17          G.        Term 7: “programming language” (’408 Patent Claims 1, 3-8, 22)
18          Despite everyone (Finjan, PAN, and both experts) agreeing that “programming language”

19   has a plain and ordinary meaning, PAN argues that the claim is indefinite, which under the law

20   requires PAN to offer clear and convincing evidence that the claims fail to “inform those skilled in

21   the art about the scope of the invention with reasonable certainty.” Nautilus, Inc. v. Biosig

22   Instruments, Inc., 572 U.S. 898, 910 (2014). PAN’s argument fails to meet that standard because

23   the ’408 Patent clarifies the alleged “ambiguity” that PAN identifies, as does the extrinsic evidence.

24          PAN’s basis for arguing indefiniteness is that the dependent claims refer to HTML and URIs

25   as “programming languages.” If anything, this clarifies the scope of the term: “programming

26   language” is to be given its plain and ordinary meaning, which would include HTML and URI.

27   Thus, the “claims, viewed in light of the specification and prosecution history, inform those skilled

28   in the art about the scope of the invention with reasonable certainty.” Nautilus, 572 U.S. at 910. In

                                                    6              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
          Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 10 of 15




 1   fact, PAN is not able to dispute that HTML and URI satisfy criteria that even PAN’s expert identifies

 2   as associated with a programming language. See Dkt. No. 158 at 13 (identifying criteria that PAN’s

 3   expert associates with “programming language” and that are found in HTML and UR); Dkt. No.

 4   159 at pp. 12-14 (failing to rebut Finjan’s argument).

 5          PAN instead offers conclusory criticisms that are not supported by the record evidence. For

 6   example, PAN contends URI and HTML do not result in an “executable” or “executable code.” But

 7   programming languages need not result in “executables” (such as an EXE file)—only steps that can

 8   be executed by a computer. And as Dr. Orso explains, both HTML and URI results in specific steps

 9   that are executed by a computer. Dkt. No. 158-10 ¶¶ 75-77. PAN then argues that HTML is not

10   able to add two numbers together, but that is not a requirement of a programming language. PAN

11   states that URI cannot define a series of instructions, but fails to address the excerpt from the URI

12   standard that explains how a URI is translated into a scheme and path components, which

13   correspond to a series of instructions. Dkt. No. 158-10 ¶ 73.

14          The remainder of PAN’s arguments on this term are improper characterizations of Dr. Orso’s

15   deposition. While it is technically accurate that Dr. Orso did not recall telling anyone that URI is a

16   programming language, he offered the same testimony about other languages (such as Java, Lisp

17   and Fortran), all of which PAN appears to agree are programming languages. Exh. 21 (Orso Tr.) at

18   93:25-95:19. The larger point in Dr. Orso’s testimony is that he does not recall engaging in that

19   type of dialogue regarding programming languages in general. See id. at 89:19-91:6, 93:25-98:6.

20   And PAN’s argument that Dr. Orso was unable to “exclude anything as a programming language”

21   is both incorrect and misleading. Dkt. No. 159 at 14. Dr. Orso was presented with a number of

22   hypotheticals on which he had not offered an opinion and was being asked improper

23   noninfringement and/or invalidity questions. Dr. Orso’s testimony was only that he was not offering

24   an opinion on those issues during this claim construction deposition.

25          Finally, PAN improperly presents some undisclosed extrinsic evidence to argue that HTML

26   and URI are not a programming language. Dkt. No. 159 at pp. 12-13. However, PAN’s own expert

27   explicitly acknowledges that others believe HTML is a programming language and that HTML and

28

                                                    7              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
          Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 11 of 15




 1   URI contain characteristics that would qualify as programming languages as do other sources.2 See,

 2   e.g., Dkt. No. 158 at pp. 12-13; Dkt. No. 158-10 at ¶¶ 67-82. Thus, PAN’s argument should be

 3   rejected as incorrect and untimely, and the Court should find the term definite.

 4          H.      Term 8: “lexical constructs for the specific programming language” (’408
                    Patent Claims 1, 3-8, 22)
 5
            PAN fails to identify any support in the intrinsic record for its inclusion of the non-recited
 6
     limitation of “defining the operation of the program code.” Dkt. No. 159 at pp. 14-15. The
 7
     specification describes “lexical constructs for a specific programming language” in connection with
 8
     a few exemplary embodiments consistent with its plain and ordinary meaning. See, e.g., Dkt. No.
 9
     158-5 at 2:6-15, 2:25-34. The specification says nothing about “defining the operation of the
10
     program code” that PAN attempts to import into the claims. See generally Dkt. No. 158-5.
11
            PAN’s extrinsic support is both untimely and insufficient. The only support PAN identifies
12
     for adding “defining the operation of the program code” is deposition testimony from its expert not
13
     found in his declaration. See Dkt. No. 158-12 at ¶¶ 76-79. Even if the testimony had been properly
14
     disclosed, neither PAN nor its expert provided any intrinsic or extrinsic evidence to support this
15
     conclusory testimony. Moreover, the expert testimony PAN provides is not reliable, as it contradicts
16
     his prior testimony. Dkt. No. 158 at pp. 14-15 (noting PAN’s expert never proposed a construction
17
     for this term despite opining on this patent in numerous matters).
18
            PAN argues that Finjan is attempting to limit the claims to definitions for terms, such as
19
     “lexical” and “lexical analysis,” but that is incorrect. Dkt. No. 159 at p. 15. Rather, Finjan offers
20
     that this term does not need construction, which was PAN and its expert’s prior position in several
21
     matters. To the extent the Court construes this term, no reason exists to depart from the plain and
22
     ordinary meaning to incorporate an unsupported and non-recited limitation into the claims.
23
            I.      Term 9: “content processor” (’154 Patent Claims 1, 2, 6, 7) and Term 10:
24                  “content” (’154 Patent Claims 1, 2, 4, 6, 7, 10)
25          The Court should reject PAN’s attempts to (1) limit the location of the “content processor”

26   to “on the protected client/user computer” and (2) limit the content to only “modified” content.
27
     2
      Finjan objects to PAN’s previously undisclosed extrinsic material (e.g., Dkt. Nos. 159-12, 159-13,
28   and 159-14). PAN first added this undisclosed extrinsic evidence to the final amended joint claim
     construction statement today, and it should be afforded no weight.
                                                        8                  Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
          Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 12 of 15




 1          First, there is no requirement in the intrinsic record limiting the location of a “content

 2   processor” to a client computer, and injecting this limitation into the claims is not advancing the

 3   objectives of the ’154 Patent. The ’154 patent is directed to shielding the client computer from
 4   malicious content. See, e.g., Dkt. No. 158-4 (’154 Patent) at 4:23-36; 4:35-37. The claimed “content

 5   processor” processes and invokes functions (which may or may not be malicious). Id. at cl. 1.

 6   Requiring that the processing and invoking of potentially malicious functions occurs at the client

 7   computer (as PAN’s construction requires) does not contribute to shielding the client computer—

 8   but rather increases the risks posed by malicious content.

 9          In fact, as PAN notes, the ’154 Patent’s solution lies not in the location of the content

10   processor, but in the use of a security computer to inspect code at a location that is separate from
11   the client computer. Dkt. No. 159 at p. 15. The ’154 Patent emphasizes “shielding” the client

12   computer from malicious content by not running code on it. See Dkt. No. 158-4 (’154 Pat.) at 4:23-
13   26 (“[T]here is a need for a new form of behavioral analysis, which can shield computers from
14   dynamically generated malicious code without running on the computer itself that is being
15   shielded.”) (emphasis added). The claim reflects this approach. Id. at cl. 1. PAN asserts that the
16   ’154 Patent requires keeping the content processor on the client computer, but in doing so,

17   selectively quotes from the patent. Dkt. No. 159. at pp. 19-20 (using ellipses). The full statement,

18   consistent with the above, focuses on the fact that the client computer is shielded from processing

19   potentially malicious content: “[t]he present invention operates through a security computer that is

20   preferably remote from a client computer that is being shielded while processing network
21   content.” Dkt. No. 158-4 (’154 Pat.) at 4:35-37 (emphasis added). PAN otherwise cites to examples
22   from the specification that use permissive language such as “preferably” and “may,” as Finjan

23   highlighted in its opening brief. Dkt. No. 158 at pp. 19-20. For example, the patent states that a

24   “content processor may be a web browser running on a client computer 210” (Dkt. No. 158-4 at
25   10:61-62 (emphasis added)), leaving open that a content processor may be something else located

26   somewhere else. There is no basis for limiting the “content processor” to the location set forth in

27   these examples—and only that location—when doing so would not be consistent with the overall

28   goals of the patent.

                                                    9              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
           Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 13 of 15




 1          Second, the Court should decline to include “modified” in the constructions of both content

 2   and content processor. PAN makes no attempt to justify its construction in the intrinsic record.

 3   PAN cites to two passages in the specification, neither of which require that content is “modified”

 4   and otherwise relies entirely on referencing the Juniper case. However, the Rapid7 court found that

 5   content processor should not include “modified” even after the Juniper decision. PAN criticizes
 6   Finjan’s reliance on Proofpoint, Bitdefender, and Symantec because, according to PAN, those cases

 7   dealt only with an attempt to limit the content processor to a specific embodiment. But that is exactly

 8   what PAN attempts to do here by limiting the content and content processor to “modified content.”

 9   These four courts found in Finjan’s favor on these related terms.

10          PAN falls short of carrying its burden to show collateral estoppel applies because there is no

11   identity of issues. PAN proposes a construction for “content processor” that has not been adopted

12   by any court. See e.Digital Corp. v. Futurewei Techs., Inc., 772 F.3d 723, 727 (Fed. Cir. 2014) (for

13   collateral estoppel to apply, “[e]ach case requires a determination that each of the requirements for

14   collateral estoppel are met, including that the issue previously decided is identical to the one sought
15   to be litigated.”) (emphasis added). In Juniper, Judge Alsup construed “content processor” as “a

16   processor that processes modified content.” PAN proposes a narrower construction that would limit

17   the location of the content processor and would require that it be an application—two issues that

18   were not litigated in Juniper. PAN concedes that Judge Alsup did not reach the location portion of

19   PAN’s construction. Dkt. No. 159 at p. 19 (quoting Juniper: “this order need not and does not reach

20   that issue in construing the term.”). And no court has addressed the application portion that PAN

21   now attempts to abandon. Accordingly, collateral estoppel does not apply.

22          Finally, PAN concedes that the content processor need not be “an application,” instead

23   reverting to the claim language “processor.” This concession further confirms that the plain

24   meaning is readily understood. Indeed, given that PAN’s construction uses “processor,” the only

25   term being construed is “content” (twice), which is readily understandable to the jury. The Court

26   should reject PAN’s proposals and apply the plain meaning, as several other courts have done.

27   II.    CONCLUSION
28          For the foregoing reasons, Finjan requests that the Court adopt its proposed constructions.

                                                   10              Case No. 4:14-cv-04908-JD
                                           FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
          Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 14 of 15




 1   Dated: September 20, 2021          Respectfully Submitted,

 2                                      /s/ Phillip W. Goter
                                        Juanita R. Brooks (CA SBN 75934)
 3
                                        brooks@fr.com
 4                                      Roger A. Denning (CA SBN 228998)
                                        denning@fr.com
 5                                      Frank J. Albert (CA SBN 247741)
                                        albert@fr.com
 6                                      K. Nicole Williams (CA SBN 291900)
 7                                      nwilliams@fr.com
                                        Jared A. Smith (CA SBN 306576)
 8                                      jasmith@fr.com
                                        Tucker Terhufen (CA SBN 311038)
 9                                      terhufen@fr.com
                                        FISH & RICHARDSON P.C.
10                                      12860 El Camino Real, Ste. 400
11                                      San Diego, CA 92130
                                        Telephone: (858) 678-5070 / Fax: (858) 678-5099
12
                                        Aamir Kazi (Pro Hac Vice)
13                                      kazi@fr.com
                                        Lawrence Jarvis (Pro Hac Vice)
14                                      jarvis@fr.com
                                        FISH & RICHARDSON P.C.
15
                                        1180 Peachtree St. NE, 21st floor
16                                      Atlanta, GA 30309
                                        Telephone: (404) 892-5005 / Fax: (404) 892-5002
17

18                                      Phillip W. Goter (Pro Hac Vice)
                                        goter@fr.com
19                                      FISH & RICHARDSON P.C.
                                        3200 RBC Plaza, 60 South Sixth Street
20                                      Minneapolis, MN 55402
                                        Telephone: (612) 335-5070 / Fax: (612) 288-9696
21
                                        Susan E. Morrison (Pro Hac Vice)
22
                                        morrison@fr.com
23                                      FISH & RICHARDSON P.C.
                                        222 Delaware Ave., 17th Floor
24                                      P.O. Box 1114
                                        Wilmington, DE 19801
25                                      Telephone: (302) 652-5070 / Fax: (302) 652-0607
26

27

28

                                          11              Case No. 4:14-cv-04908-JD
                                  FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
     Case 3:14-cv-04908-JD Document 163 Filed 09/20/21 Page 15 of 15




 1                                 Tracea Rice (Pro Hac Vice)
                                   trice@fr.com
 2                                 FISH & RICHARDSON P.C.
                                   1000 Maine Ave. Ste. 1000
 3
                                   Washington, DC 20024
 4                                 Telephone: (202) 783-5070 / Fax: (202) 783-2331

 5
                                   Attorneys for Plaintiff FINJAN LLC
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                     12              Case No. 4:14-cv-04908-JD
                             FINJAN LLC’S REPLY CLAIM CONSTRUCTION BRIEF
